DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-13 in the reply filed on 6/21/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the applicant concluded the same thing the examiner did and that was there are to distinct and independent inventions. This is the classic reason for requiring an Election Restriction and it would be a burden to search two invention within one application because it would require two separate searches. 
Note: The rights to file a divisional are preserved.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claim 4, 7-8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly worded, confusing, and/or lacking proper lacking proper antecedent basis:
“PWM signal”  in claims 4, 7-8, 11, What is this term mean. It must be defined what is being claimed because it is not clear what is meant. Note: applicant must place definition in front each mention of PWM.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,  7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hoshi et al 2012/0292065A1.

1. A rotary impact tool 1, comprising: an impact assembly 40, configured for generating an impact force; a brushless motor3 and par0042, configured for outputting a driving force to drive the impact assembly to generate the impact force; a transmission assembly 0002 par, connected to the brushless motor and to the impact assembly and configured for transmitting the driving force of the brushless motor to the impact assembly; a drive circuitry 7&9, electrically connected to the brushless motor and configured for driving  the brushless motor to output the driving force; and a controller 50, configured to: acquire a commutation interval of the brushless motor; output a first control signal to the drive circuitry causing the brushless motor to operate at a preset initial speed 0063 par; and  output a second control signal to the drive circuitry to gradually increase a rotational speed of the brushless motor to a preset final speed in response to the commutation interval of the brushless motor becoming greater than or equal to a preset time threshold, wherein the 

preset initial speed is less than the preset final speed See par.0083 and 0089.

2. The rotary impact tool according to claim 1, wherein the brushless motor comprises a rotor 3a and 0001 par and the controller is configured to acquire a position of the rotor of the brushless motor and determine the commutation interval of the brushless motor based on a change in the position of the rotor of

the brushless motor.





7. The rotary impact tool according to claim 1, wherein the first control signal is a first 

signal, the second control signal is a second PWM signal, and a duty ratio the first PWM signal is less than a duty ratio of the second PWM signal. See par.0086


9. The rotary impact tool according to claim 1, further comprising a battery pack 30 configured for supplying power to the rotary impact tool, wherein the battery pack is detachably mounted onto the rotary impact tool.

10. The rotary impact tool according to claim 9, further comprising a voltage detection circuitry, configured for detecting a voltage of the battery pack, wherein the controller is further configured to adjust the first control signal output to the drive circuitry according to the voltage of the battery pack to keep the initial speed of the brushless motor substantially unchanged. See par.,0059


11. The rotary impact tool according to claim 10, wherein the first control signal is a PWM signal; and the controller is configured to:
in response to the voltage of the battery pack becoming greater than or equal to a preset voltage threshold, output the first control signal having a first duty ratio to the drive circuitry causing the brushless motor to operate at a first initial speed; and in response to the voltage of the battery pack becoming less than the preset voltage threshold, output the first control signal having a second duty ratio to the drive circuitry causing the brushless motor to operate at a second initial speed; and wherein the first initial speed is equal to or substantially equal to the second initial speed, and the initial speed is selected as one of the first initial speed and the second initial speed. See par.,0061


13. The rotary impact tool according to claim 1, wherein the rotary impact tool is an impact  screwdriver. This is all impact tools that use any bits and it is notoriously known and used.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al 2012/0292065A1 in view of OBanion 2011/0248583 A1.
Hoshi et al discloses the claimed invention except for 
The prior art discloses that is known by OBanion has a brush less motor which has communtation for aleast a first and second postion See par 0078 to 0079 it would have been obvious to one having ordinary skill art at the time invention by commutation interval of the brushless motor based on a time period during which the rotor of  the brushless motor rotates from a first position to a second position, and the first position is a position where the brushless motor starts a commutation and the second position is a position and Modified Hoshi et al to have a controller which communication can ben done over at six logical state signals which would control commutation, KSR

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al 2012/0292065A1 in view of Aberi 20160001411A1.
Hoshi et al discloses the claimed invention except for preset threshold assumes a value that lies the range of 1 millisecond to 50 miliseconds.
The prior art discloses that is known by Alberti discloses a tool having preset values by being able to select speed force curves that are operator selectable which means that it would have been obvious to one having ordinary skill art at the time invention by knowing you can select preset threshold assumes a value that lies the range of 1 millisecond to 50 miliseconds  as taught by Aberi  which show the modified Hoshi et al which has at least 1 millisecond to 50 miliseconds  and other ranges, KSR

Allowable Subject Matter
Claims 4-5, 8, and 12 are rejected under 112  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and the rest of the prior art is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



/LEE D WILSON/Primary Examiner, Art Unit 3723
August 9, 2022